Citation Nr: 1143408	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to June 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The July 2009 rating decision also denied entitlement to service connection for recurrent kidney stones, gastrointestinal disability, and chest pain.  A review of the record reflects that the Veteran filed a timely notice of disagreement with respect to those denials.  Service connection was granted by rating decision dated November 2009, which represents a total grant of those benefits sought.  

A hearing on the two issues remaining on appeal was held before the undersigned Veterans Law Judge on September 14, 2011.  A copy of the hearing transcript has been associated with the file.

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  When he filed for compensation for a mental disorder, the Veteran referenced only anxiety; however, the record also reflects diagnoses of posttraumatic stress disorder (PTSD), depression, and bipolar disorder.  The Board finds that recharacterization of this issue as reflected on the title page is appropriate.  Clemons, supra.


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, as noted above, the issue on appeal encompasses any identified psychiatric disorder, including PTSD.  A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3) (2011).  

In this case, the stressor(s) identified by the Veteran involves witnessing multiple aircraft crashes, including one where a jet flown by a U.S. Marine crashed into the ocean, killing the pilot.  The Veteran has not indicated that any of these stressful experiences were the result of enemy action.  Nevertheless, the Veteran should be sent a stressor questionnaire along with a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  

A review of the claims file reveals that only service treatment records have been obtained other than the Veteran's DD-214.  The Board finds that it is necessary to remand the claim in order to attempt to request the Veteran's personnel records from the National Personnel Records Center (NPRC) or other appropriate agency.  The records may be relevant to the claim as his DD-214 covering his separation from his period of active service documents that the Veteran was given a general discharge (under honorable conditions) as a result of misconduct.  These circumstances of discharge may shed some light on whether events in service have led to a psychiatric disorder. 

Post-service treatment records from the VA Illiana Health Care System in Danville, Illinois, have been obtained covering the period August 2009 to November 2009.  It appears that the Veteran receives regular treatment from that facility.  Thus, updated treatment records should be obtained on remand.  Additionally, the Veteran indicated during his September 2011 hearing that he received treatment at the Danville facility immediately following his discharge from active service in June 2006.  The earlier records should also be obtained. 

During his August 2009 VA mental disorders examination, the Veteran advised the examiner that he had been hospitalized at Memorial Hospital in December 2008 for depression, and that he "participated in the partial hospitalization program for six weeks upon discharge from the inpatient unit."  The records from the Veteran's psychiatric treatment at Memorial Hospital should be associated with the record.  

The Veteran also testified during his September 2011 hearing that he receives treatment for his mental health symptomatology at a local Vet Center.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, the records from Memorial Hospital and the Vet Center are potentially relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA mental disorders examination in August 2009.  After reviewing the claims folder and interviewing the Veteran, the examiner diagnosed PTSD, but stated that "it is at least as likely as not that the genesis of PTSD antedates military service."  The Veteran's stated military stressors were noted, but the examiner found that "[d]ifferentiation of causality is not within this clinician's skill level."  

The Board notes that to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for an examiner to use his or her medical expertise and training to arrive at an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

Here, it is unclear from the record why the VA examiner could not provide a medical opinion as to the impact of the Veteran's articulated military stressors on the development of his PTSD symptoms.  Without a clear statement from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the August 2009 VA examination is inadequate and a new VA examination is in order.  

Additionally, since the Veteran was last examined in August 2009, he has been diagnosed with depression and bipolar type II by a VA clinician.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of  Appeals for Veterans Claims (Court) held that, although an appellant's claim identified a certain diagnosis without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the symptoms his mental condition, however described, causes.  In this case, the Veteran has been diagnosed with PTSD, bipolar disorder, and depression.  In order to properly assess the Veteran's claim for an acquired psychiatric disorder, the VA psychiatric examination scheduled upon remand must attempt to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service and provide a detailed explanation.

Turning to the Veteran's claim for service connection for a left knee disorder, the Board notes that the Veteran received a VA examination of his left knee in October 2009.  A diagnosis of bursitis in the knee during service was noted on the examination report, as were the Veteran's reports of left knee pain since his discharge from active service.  Physical examination showed tenderness under the kneecap, crepitus and an increase in pain upon repetitive motion.  X-ray studies showed "[m]ild narrowing involving the medial compartment of the left knee, presumably representing the patient's baseline.  No significant degenerative changes.  No evidence of fracture."  The examiner diagnosed left knee strain, but found that it was not the result of the Veteran's service.  Instead, he concluded that the Veteran's knee strain was the result of a September 2008 injury to the left ankle and foot.  The examiner failed to explain his opinion in light of records pertinent to the September 2008 treatment a left foot and ankle injury, which do not reference any left knee involvement.  Nor did the examiner consider the Veteran's competent lay statements reflecting a continuity of knee symptomatology since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the matter should be referred to the October 2009 examiner, if available, for clarification of his opinion.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other appropriate agency, and request the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD.  A stressor questionnaire should be included so that he may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service, including the incident in which he witnessed the crash of a Marine jet.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Thereafter, undertake any necessary development to independently verify the alleged stressful experience(s), to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.

4.  Contact the VA Illiana Health Care System in Danville, Illinois, and request that all records of the Veteran's treatment at that facility from June 2006 to August 2009, and from November 2009 to the present, be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After any necessary authorization is obtained from the Veteran, contact the Vet Center where he receives psychiatric treatment, and request that all records of his treatment at that facility be provided for inclusion in the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained.

6.  After any necessary authorization is obtained from the Veteran, contact Memorial Hospital and request that all records of the Veteran's December 2008 psychiatric hospitalization and subsequent enrollment in the "partial hospitalization program" be provided for inclusion in the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained.  The Veteran should be given opportunity to obtain the records.

7.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  If the examiner concludes that PTSD antedated the Veteran's service, he or she should then comment on whether his PTSD was aggravated beyond the normal progression of the disease as a result of fear of hostile military or terrorist activity, or a corroborated stressor not related to fear of hostile military or terrorist activity.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression or bipolar disorder, that is at least as likely as not related to his active military service.   All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
8.  After the aforementioned development has been completed, return the claims folder to the October 2009 VA joints examiner, if available, for review.  The examiner is asked to clarify the finding that the Veteran's left knee strain had its onset in a September 2008 injury to the left foot and ankle, when it does not appear that the Veteran's left knee was injured in that incident.  The examiner must also reconcile his opinion with the Veteran's competent lay statements concerning continuity of knee pain since service.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

9.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If an issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


